Citation Nr: 0909123	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  05-10 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim for service connection for a left 
hip and leg disability.

2.  Entitlement to service connection for a left hip and leg 
disability.

3.  Entitlement to service connection for a tailbone 
disability.

4.  Entitlement to service connection for a waist disability.

5.  Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1957 to August 
1961.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, that denied service connection for left hip, left 
leg, tailbone, waist, and left ankle disabilities.  In 
February 2006, the Veteran and his spouse testified before 
the Board at a hearing held at the RO.

In a January 2009 informal hearing presentation, the Veteran 
appears to have requested a reopening of his previously 
denied claim for service connection for a low back 
disability.  As that claim has not been developed for 
appellate review, the Board refers it to the RO for 
appropriate action.

The Board notes that the left hip and leg claim presently on 
appeal was framed as entitlement to service connection for a 
left leg injury.  However, the Board finds that the prior 
adjudication was of the same claim (a left hip and leg 
disability), however styled.  Ashford v. Brown, 10 Vet. 
App. 120 (1997).  Therefore, the Board must address whether 
the Veteran submitted new and material evidence to reopen his 
claim for service connection for a left hip and leg 
disability.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).



FINDINGS OF FACT

1.  The Veteran did not timely appeal a May 1982 rating 
decision that denied service connection for a left leg 
injury.

2.  Evidence received since the May 1982 rating decision, 
when considered with previous evidence of the record, relates 
to an unestablished fact necessary to substantiate the 
Veteran's claim and raises a reasonable possibility of 
substantiating the claim.

3.  The competent medical evidence does not demonstrate that 
the Veteran's left hip and leg disability was incurred in or 
aggravated by his active service or that any arthritis 
manifested to a compensable degree within one year following 
his separation from service.

4.  The competent medical evidence does not demonstrate that 
the Veteran currently has a tailbone disability.

5.  The competent medical evidence does not demonstrate that 
the Veteran currently has a waist disability.

6.  The competent medical evidence does not demonstrate that 
the Veteran's left ankle disability was incurred in or 
aggravated by his active service or that any arthritis 
manifested to a compensable degree within one year following 
his separation from service.


CONCLUSIONS OF LAW

1.  The May 1982 rating decision that denied service 
connection for a left leg injury is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2008).

2.  New and material evidence has been received to reopen a 
claim for service connection for a left hip and leg 
disability.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.156 (2008).

3.  Service connection for a left hip and leg disability is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2008).

4.  Service connection for a tailbone disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

5.  Service connection for a waist disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

6.  Service connection for a left ankle disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  
In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In July 2003 and March 2007, prior to and after the initial 
adjudication of the claims, the Veteran was notified of the 
evidence not of record that was necessary to substantiate the 
claims.  He was told that he needed to provide the names of 
persons, agency, or company who had additional records to 
help decide his claims.  He was informed that VA would 
attempt to obtain review his claims and determine what 
additional information was needed to process his claims, 
schedule a VA examination if appropriate, obtain VA medical 
records, obtain service records, and obtain private treatment 
reports as indicated.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.

The Veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in March 2007 should his service connection claims be 
granted.  It is therefore inherent in the claims that the 
Veteran had actual knowledge of the rating element of an 
increased rating claim.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the Veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran's identified and authorized post-
service medical records relevant to the issues on appeal have 
been requested or obtained.  However, the record does not 
contain the Veteran's service medical records.  In April 
1982, the National Personnel Records Center (NPRC) reported 
that the service medical records were presumably destroyed in 
a fire.  In February 2007, the Board remanded this case for 
the RO to obtain unit personnel logs, sick call logs, light 
duty lists, and hospital records from alternative sources.  
In March 2007, the RO informed the Veteran that his service 
medical records were requested from the NPRC and asked him to 
provide evidence in support of his claims, including 
statements from persons he knew during service, and 
additional medical records.  However, in May 2008 the NPRC 
reported that those records could not be located and the 
Veteran failed to provide any additional evidence in support 
of his claims.  In cases such as these, VA has a heightened 
duty to explain its findings and conclusions and to consider 
carefully providing the benefit of the doubt to the claimant.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Based on the 
formal findings of unavailability, the Board finds that 
further attempts to secure the Veteran's service medical 
records would be futile.  A VA examination pertinent to the 
Veteran's claims was obtained in November 2007.  Therefore, 
the available records and medical evidence have been obtained 
in order to make adequate determinations as to these claims.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

The Board is also aware of the decision in Kent v. Nicholson, 
20 Vet. App. 1 (2006) regarding notice requirements for 
claims to reopen final decisions.  However, the issue of 
whether new and material evidence has been submitted to 
reopen the claim for service connection for a left hip and 
leg disability is being resolved in favor of the claimant.  
Therefore, the Board finds that the requirements outlined in 
Kent for a claim of new and material evidence are no longer 
applicable in this case.

New and Material Evidence

A May 1982 rating decision denied the claim for service 
connection for a left leg injury.  Although the RO reopened 
the claim in a March 2005 statement of the case and has 
adjudicated the issue of entitlement to service connection on 
the merits, the Board must consider the question of whether 
new and material evidence has been received because it goes 
to the Board's jurisdiction to reach the underlying claims 
and adjudicate the claims de novo.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 8 Vet. App. 1 (1995).  A finally adjudicated claim 
is an application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(2008).  Thus, the May 1982 decision became final because the 
Veteran did not file a timely appeal.

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate a 
claim.  New and material evidence can be neither cumulative 
or redundant of the evidence of record at the time of the 
last prior denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  Only evidence presented 
since the last final denial on any basis will be considered, 
in the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In determining whether evidence is new and 
material, the credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the May 1982 decision, the Veteran's service 
medical records had not been located.  The evidence consisted 
of VA medical records dated from January 1982 to March 1982.  
The RO found that a left leg injury was not incurred in or 
aggravated during his service.

Evidence added to the record since the time of the last final 
decision includes a July 1961 separation examination report, 
VA medical records dated from November 2004 to April 2005, 
statements in support of the Veteran's claims, and February 
2006 testimony before the Board.

New evidence includes a November 2007 VA joints examination 
report in which the Veteran was diagnosed with a left SI 
(sacroiliac) joint dysfunction which was related to his 
service.  The Board finds that the evidence received since 
the last final decision is new and material evidence and 
raises a reasonable possibility of substantiating this claim 
because it addresses a previously unestablished fact, whether 
the Veteran's left hip and leg disability is related to his 
service.

Therefore, the Board finds that new and material evidence 
sufficient to reopen the claim has been received.  New and 
material evidence having been submitted, the claim for 
service connection for left hip and leg injury is reopened, 
and the appeal is granted to that extent only.

Service Connection

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

Tailbone and Waist

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claims for service connection for disabilities of 
the tailbone and waist.  The competent medical evidence does 
not indicate that the Veteran currently has either a tailbone 
or a waist disability.

The Veteran's July 1961 separation examination report is void 
of findings, complaints, symptoms, or diagnoses attributable 
to disabilities of the tailbone or waist.

VA medical records dated in April 2005 reflect the Veteran's 
complaints of pain from the waist down to the back and legs.

Pursuant to the Board's February 2007 remand, the Veteran was 
afforded a VA joints examination in November 2007 at which 
time the examiner indicated that the term "waist" as used 
by the Veteran was due to the fact that when he underwent MRI 
examinations he felt that his waist was being scanned when 
actually it was his low back that was scanned.  The examiner 
opined that there was no "waist" disability.  With respect 
to the tailbone, on examination there was no coccyx 
tenderness.  The examiner also opined that there was no 
tailbone disability.  The examiner diagnosed him with a left 
SI joint dysfunction that was related to his service and 
opined that there was no primary waist or tailbone condition 
associated with the SI joint and that there was only referred 
pain.

The Board recognizes the Veteran's contentions as to the 
diagnoses and relationship between his service and the 
claimed disabilities.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, his assertions 
do not constitute competent medical evidence that he 
currently suffers from a tailbone or waist disability or that 
any tailbone disability or waist disability is a result of 
his service.

The Board finds that there are no post-service medical 
records that demonstrate that the Veteran currently has 
diagnosed tailbone and waist disabilities.  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  38 U.S.C.A. § 1110.  In the absence of proof of 
a present disability, there can be no valid claim.  The 
Board's perusal of the record in this case shows no competent 
proof of present disability.  Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  In the absence of evidence showing a current 
diagnosis of a tailbone or waist disability, service 
connection cannot be granted.

To the extent that the Veteran complains of tailbone or waist 
pain, pain itself is not a disability for VA purposes.  A 
symptom, alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability.  Without a pathology to which the 
symptoms of tailbone and waist pain can be attributed, there 
is no basis upon which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted).  In this case, 
a VA examiner has opined that the Veteran has no primary 
waist or tailbone condition and that he has referred pain 
from the left SI joint.  There is no competent medical 
evidence of record that demonstrates the presence of a 
current tailbone disability or waist disability.  Because no 
tailbone disability or waist disability has been currently 
diagnosed in this case, the Board finds that service 
connection for a tailbone disability and a waist disability 
is not warranted.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claims and service 
connection for tailbone and waist disabilities are denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Left Hip, Leg, and Ankle

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claims for service connection for disabilities of 
the left hip, leg, and ankle.

The Veteran contends that his left leg was injured during an 
accident while buffing the floor in his barracks during 
service in 1959.

The Veteran's July 1961 separation examination report is void 
of findings, complaints, symptoms, or diagnoses attributable 
to disabilities of the left hip, leg, or ankle.  Clinical 
evaluations of the spine and lower extremities were normal.

VA medical records dated in February 1982 reflect the 
Veteran's complaints of low back pain with radiation down the 
left leg.  In December 2004, he complained of low back pain 
with radiculopathy down the left thigh.  In April 2005, he 
complained of pain from the waist down to the back and legs.

The Veteran underwent a VA joints examination in November 
2007 at which time he indicated that during service he was 
injured while buffing the floor of his barracks.  He 
indicated that he plugged the buffer in, not realizing that 
the switch was in the "on" position and that his back was 
wrenched while trying to catch the machine.  As a 
consequence, he experienced low back pain with radiation down 
the left leg.  He indicated that he was placed on light duty 
and underwent whirlpool treatment, but that he was not 
diagnosed with any disability.  He contends that since that 
time, he has had continuous low grade pain in the lower back 
and left buttocks, with brief intense paroxysms of pain 
shooting down the left leg.  X-ray examinations of the left 
ankle and left knee in November 2007 were normal.  The 
examiner opined that based on the mechanism injury in 1959, 
his subsequent history through the years, review of all of 
the evidence of record, plain films and MRIs, and a physical 
examination, the most likely diagnosis is SI joint 
dysfunction which was caused by a floor buffer injury during 
service in 1959.  The examiner opined that the Veteran had 
intermittent SI joint subluxation/dysfunction with paroxysmal 
pain referred down the left leg and that there was no primary 
left hip, knee, ankle, waist, or tailbone condition.  The 
examiner also diagnosed him with osteoarthritis and 
degenerative disc disease of the lumbar spine that was 
related to his initial injury during service in 1959.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

The Board has considered the November 2007 VA examiner's 
opinion that the Veteran has an intermittent SI joint 
subluxation/dysfunction with paroxysmal pain referred down 
the left leg that was caused by the floor incident during 
service in 1959.  However the probative value of the opinion 
is lessened by the fact it is unsupported by the July 1961 
separation examination report which is void of findings, 
complaints, symptoms, or diagnoses attributable to 
disabilities of the left hip, leg, or ankle.  In addition, 
the examiner's opinion is based in part upon the Veteran's 
account of the in-service buffer incident which is not 
corroborated by any objective evidence or any corroborating 
statements from persons he knew during service who either 
witnessed or had knowledge of the incident.  The Board is not 
bound to accept medical opinions that are based on history 
supplied by the veteran, where that history is unsupported by 
the medical evidence or based upon an inaccurate factual 
background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. 
App. 458 (1993).  The Board finds that those opinions do not 
establish that it is at least as likely as not that any 
current disabilities of the left hip, leg, and ankle are 
related to the Veteran's service.

The Veteran's post-service medical records are negative for 
any evidence of a left hip, leg, or ankle disability or 
arthritis within one year of separation from active duty.  In 
fact, the post-service medical records are negative for left 
hip, leg, and ankle disabilities until many years after 
separation.  A significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim. Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  While the competent medical 
evidence shows that the Veteran now suffers from disabilities 
of the left hip, leg, and ankle, the preponderance of the 
evidence does not show that the current left hip, leg, and 
ankle disabilities were incurred in or aggravated during 
service.  Furthermore, while the November 2007 VA examiner 
opined that the Veteran has an intermittent SI joint 
subluxation/dysfunction with paroxysmal pain referred down 
the left leg that was caused by the floor incident during 
service in 1959, the Veteran's account of the floor buffer 
incident during service in 1959 is not corroborated by any 
objective evidence of record.  In the absence of competent 
medical evidence or a competent medical opinion linking any 
current left hip, leg, and ankle to service, service 
connection must be denied.

The Board recognizes the Veteran's contentions as to the 
diagnoses and relationship between his service and the 
claimed disabilities.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As laypersons, however, they are not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, his assertions 
do not constitute competent medical evidence that his current 
left hip, leg, and ankle disabilities began during, or are a 
result of, his service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claims.  The evidence does 
not show that any disabilities of the left hip, leg, and 
ankle were incurred in or aggravated by service or that any 
arthritis manifested to a compensable degree within one year 
following the Veteran's separation from service.  Therefore, 
service connection for disabilities of the left hip, leg, and 
ankle, are denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the 
application to reopen a claim for service connection for a 
left leg and hip is granted.

Service connection for a left hip and leg disability is 
denied.

Service connection for a tailbone disability is denied.

Service connection for a waist disability is denied.

Service connection for a left ankle disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


